Citation Nr: 1434729	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a left wrist disability, as secondary to carpal tunnel syndrome.

3.  Entitlement to service connection for a left wrist disability, other than as secondary to carpal tunnel syndrome, to include as secondary to the service-connected right wrist disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to May 2007.

This case comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2013, the Veteran testified during a Board hearing via videoconference.

Although the RO limited the issue regarding a left wrist disability as only a musculoskeletal disorder, given the evidence of record indicating another possible cause, the Board has broadened the issue, including raising a new issue, as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initially, the Board notes the Veteran's assertion that his service treatment records from Fort Polk and Fort McClellan are incomplete.  While service treatment records were obtained from VA's Records Management Center, the AOJ also requested records directly from Fort Polk's Bayne Jones Army Community Hospital and Fort McClellan's Noble Army Health Clinic.  While Noble Army Health Clinic replied there were no records pertaining to the Veteran, two requests to Bayne Jones Army Community Hospital were returned as undeliverable.  The AOJ should confirm the address for Bayne Jones Army Community Hospital and resubmit the request.  To ensure a complete search, the AOJ should also request a search of those records from the National Personnel Records Center (NPRC).  

The Veteran claims he has bilateral hearing loss disability due to in-service noise exposure while serving in tanks without adequate protection and firing guns during master gunman school.  While in-service examinations in 1999 and 2005 indicate the presence of left ear hearing loss disability, all other examinations, including one in April 2007 just prior to his retirement, do not indicate hearing loss disability in either ear.  Post service, a November 2009 VA examination did not show hearing loss disability in either ear.  However, at his September 2013 hearing, he indicated his hearing may have worsened since that time.  As he is competent to state that his hearing has diminished, and as over four and a half years have passed since that examination, he should be afforded a new examination to determine whether he now has any hearing loss disability in either ear and, if so, whether it is related to active service.

The Veteran also claims he has a left wrist disability that began in service.  As indicated in the introduction, the record reasonably raises the issue of entitlement to service connection for carpal tunnel syndrome of the left wrist.  As carpal tunnel syndrome can result in manifestations that could account for the Veteran's left wrist symptoms, the Board finds that a grant of service connection for that disability could affect the outcome of the claim for service connection for a left wrist disability.  Thus, the raised issue is considered to be inextricably intertwined with the issue on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the issue of entitlement to service connection for a left wrist disability should be readjudicated following the adjudication of the additionally raised issue.

At the Board hearing, the Veteran indicated that his left wrist problem may be due to doing the many required pushups or from compensating for his right wrist which was symptomatic in service.  He also noted being diagnosed with carpal tunnel syndrome and indicated that his left wrist symptoms may be due to that, which may be related to his duties as a recruiter which required a lot of repetitive paperwork.  While the Veteran was afforded a VA examination in November 2009, the examiner was not asked for an opinion on the etiology of any left wrist disability.  Given the Veteran's competent lay evidence indicating current disability, he should be afforded a new examination to determine whether he has a left wrist disability and, if so, whether it is related to active service.  As service connection for a right wrist disability has been granted, the examiner should be asked to state whether any left wrist disability was caused or aggravated by the service-connected right wrist disability.

Lastly, the Veteran claims he has a left knee disability that began in service.  In April 2009 correspondence, he indicated he injured the knee at Fort Polk in 1987.  At the Board hearing, he indicated he has had knee pain since the in-service injury.  Given the Veteran's competent lay evidence indicating current disability and continuity of symptomatology since service, he should be afforded an examination to determine whether he has a left knee disability and, if so, whether it is related to active service.  

Prior to the examinations, the AOJ should obtain any outstanding medical records.  The statement of the case reflects that treatment records from the Birmingham VA Medical Center (VAMC) from November 2010 to October 2011 were electronically reviewed by the AOJ.  However, the Board's review of the Veteran's Virtual VA electronic claims file and Veterans Benefits Management System paperless claims processing system reflects that those records have not been added to either system.  On a July 2013 authorization and consent form, the Veteran indicated receiving treatment from the Birmingham VAMC since July 2009.  Thus, the AOJ should obtain all treatment records from the Birmingham VAMC since July 2009.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the address for Bayne Jones Army Community Hospital and resubmit the request for any records pertaining to the Veteran from February 1987 to May 2007.  

2.  Contact the NPRC and request a search for any records pertaining to the Veteran from Noble Army Hospital and Bayne Jones Army Community Hospital from February 1987 to May 2007.

3.  Obtain all records of treatment from the Birmingham VAMC since July 2009.  

4.  Then, schedule the Veteran for a VA audiological examination to determine the etiology of any hearing loss disability.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the 1999 and 2005 in-service audiology examinations indicating left ear hearing loss disability.  The examiner should also consider the Veteran's report of acoustic trauma and symptomatology since active service.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that any hearing loss disability had its onset during active service or is otherwise causally related to such service.  The examiner should provide a rationale for all opinions.  

5.  Also, schedule the Veteran for a VA orthopedic examination to determine the etiology of any disorders of the left wrist and left knee.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the Veteran's report of injury and symptomatology since active service.  The examiner should provide a rationale for all opinions.  Specifically, the examiner should address the following:

(a) State whether it is at least as likely as not (50 percent or greater probability) that any left wrist disability, including carpal tunnel syndrome, had its onset during active service or is otherwise causally related to such service.  

(b) State whether it is at least as likely as not (50 percent or greater probability) that any left wrist disability, including carpal tunnel syndrome, was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right wrist disability.

(c) State whether it is at least as likely as not (50 percent or greater probability) that any left knee disability had its onset during active service or is otherwise causally related to such service.  

6.  Then, following the issuance of a rating decision on the underlying issue of entitlement to service connection for carpal tunnel syndrome of the left wrist, readjudicate the remaining issues on appeal, including the issue of entitlement to service connection for a left wrist disability, other than as secondary to carpal tunnel syndrome, to include as secondary to the service-connected right wrist disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

